                Case 2:20-cv-01410-JCC Document 19 Filed 04/15/21 Page 1 of 1




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
7                                     AT SEATTLE
8
     AMAN SHEKHAR NAIDU,                            No. C20-01410-JCC
9
10                           Plaintiff,
         v.
11
12                                                  ORDER
     CITY OF LYNNWOOD, et al.,
13
14                          Defendants.
15
16            This matter comes before the Court by Plaintiff Aman Shekhar Nadu’s appointed
17   counsel, John A. Goldmark, Eric Franz, and Olivia Powar (collectively “Counsel”).

18   Counsel request relief from appointment pursuant to W.D. Wash. Pro Bono Panel Rules

19   2(a) and 2(e). Having reviewed the application for relief from appointment, the Court
     GRANTS the application and permits Plaintiff to prosecute the action pro se. A separate
20
     motion to withdraw is unnecessary to withdraw Counsel from this case.
21
22      DATED this 15th day of April, 2021.

23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28   ORDER – 1
